                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

 BODY BY COOK, INC., 1                                                          CIVIL ACTION
     Plaintiff

 VERSUS                                                                         NO. 15-2177

 STATE FARM MUTUAL AUTOMOBILE                                                   SECTION: “E” (5)
 INSURANCE CO.
    Defendant

                                       ORDER AND REASONS
        This civil action involves a racial discrimination claim under 42 U.S.C. § 1981.

Plaintiff, Body by Cook, Inc. (“BBC”), is an automotive repair shop located in Slidell,

Louisiana, which is owned and operated by Robert Cook. 2 Plaintiff alleges that, on

numerous occasions, Robert Cook attempted to register BBC as a “Direct Repair Shop”

through the Select Service Program of Defendant State Farm Mutual Automobile Insurance

Co. (“State Farm”). 3 According to BBC, despite its many attempts to contract with State

Farm, State Farm has “refused to contract with Plaintiff[] but ha[s] continued to contract

with—and make itself available to contract with—similarly situated or lesser qualified

white-owned or non-minority owned body shops.” 4 Plaintiff alleges that State Farm

discriminated against BBC because Robert Cook, its sole owner, is an African-American

male. 5 After the Fifth Circuit affirmed this Court’s dismissal of several of BBC’s claims, only

BBC’s claim against State Farm under 42 U.S.C. § 1981 for refusal to contract remains. 6



1 The United States Court of Appeals for the Fifth Circuit
                                                       concluded that Plaintiff Robert Cook is not the proper
party to contract with State Farm and thus cannot bring a claim under 42 U.S.C. § 1981. Body By Cook, Inc.
v. State Farm Mutual Auto. Ins., 869 F.3d 381 (5th Cir. 2017). The sole remaining Plaintiff is Body By Cook,
Inc.
2 R. Doc. 109 at 1; R. Doc. 198-1 at 10.
3 R. Doc. 109 at 1.
4 Id. at 13.
5 Id. at 1, 14.
6 Body By Cook, Inc., 869 F.3d 381.


                                                        1
       Before the Court is a Motion for Summary Judgment filed by Defendant State Farm

Mutual Automobile Insurance Co. 7 Plaintiff opposes the motion. 8 Defendant filed a reply. 9

Defendant argues there are no material facts in dispute and it is entitled to judgment as a

matter of law because Plaintiff’s claim is barred by the applicable statute of limitations. 10

Alternatively, Defendant argues it is entitled to judgment as a matter of law because

Plaintiff (1) cannot make a prima facie case of racial discrimination, (2) cannot rebut

Defendant’s legitimate, non-discriminatory reason for why it did not contract with BBC,

and (3) cannot demonstrate it has sustained any damages. 11 For the reasons that follow, the

Motion for Summary Judgment is GRANTED.

                                       LEGAL STANDARD

       Summary judgment is appropriate only “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.” 12 “An issue is material if its resolution could affect the outcome of the action.” 13

When assessing whether a material factual dispute exists, the Court considers “all of the

evidence in the record but refrains from making credibility determinations or weighing the

evidence.” 14 All reasonable inferences are drawn in favor of the nonmoving party. 15 There

is no genuine issue of material fact if, even viewing the evidence in the light most favorable




7 R. Doc. 198.
8 R. Doc. 208.
9 R. Doc. 211.
10 R. Doc. 198-1 at 6, 8-9.
11 R. Doc. 198 at 6.
12 FED. R. CIV. P. 56; see also Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986).
13 DIRECTV Inc. v. Robson, 420 F.3d 532, 536 (5th Cir. 2005).
14 Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398 (5th Cir. 2008); see also

Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150–51 (2000).
15 Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994).


                                                   2
to the nonmoving party, no reasonable trier of fact could find for the nonmoving party, thus

entitling the moving party to judgment as a matter of law. 16

        If the dispositive issue is one on which the moving party will bear the burden of

persuasion at trial, the moving party “must come forward with evidence which would

‘entitle it to a directed verdict if the evidence went uncontroverted at trial.’” 17 If the moving

party fails to carry this burden, the motion must be denied. If the moving party successfully

carries this burden, the burden of production then shifts to the nonmoving party to direct

the Court’s attention to something in the pleadings or other evidence in the record setting

forth specific facts sufficient to establish that a genuine issue of material fact does indeed

exist. 18

        If the dispositive issue is one on which the nonmoving party will bear the burden of

persuasion at trial, the moving party may satisfy its burden of production by either (1)

submitting affirmative evidence that negates an essential element of the nonmovant’s

claim, or (2) demonstrating there is no evidence in the record to establish an essential

element of the nonmovant’s claim. 19 When proceeding under the first option, if the

nonmoving party cannot muster sufficient evidence to dispute the movant’s contention that

there are no disputed facts, a trial would be useless, and the moving party is entitled to



16 Smith v. Amedisys, Inc., 298 F.3d 434, 440 (5th Cir. 2002).
17 Int’l Shortstop, Inc. v. Rally’s, Inc., 939 F.2d 1257, 1263–64 (5th Cir. 1991) (quoting Golden Rule Ins. Co. v.
Lease, 755 F. Supp. 948, 951 (D. Colo. 1991)).
18 Celotex, 477 U.S. at 322–24.
19 Id. at 331–32 (Brennan, J., dissenting); see also St. Amant v. Benoit, 806 F.2d 1294, 1297 (5th Cir. 1987)

(citing Justice Brennan’s statement of the summary judgment standard in Celotex Corp. v. Catrett, 477 U.S.
317, 322–24 (1986), and requiring the movants to submit affirmative evidence to negate an essential element
of the nonmovant’s claim or, alternatively, demonstrate the nonmovant’s evidence is insufficient to establish
an essential element); Fano v. O’Neill, 806 F.2d 1262, 1266 (citing Justice Brennan’s dissent in Celotex, and
requiring the movant to make an affirmative presentation to negate the nonmovant’s claims on summary
judgment); 10A CHARLES ALAN WRIGHT, ARTHUR R. MILLER & MARY KAY KANE, FEDERAL PRACTICE AND
PROCEDURE §2727.1 (2016) (“Although the Court issued a five-to-four decision, the majority and dissent both
agreed as to how the summary-judgment burden of proof operates; they disagreed as to how the standard
was applied to the facts of the case.” (internal citations omitted)).

                                                        3
summary judgment as a matter of law. 20 When, however, the movant is proceeding under

the second option and is seeking summary judgment on the ground that the nonmovant

has no evidence to establish an essential element of the claim, the nonmoving party may

defeat a motion for summary judgment by “calling the Court’s attention to supporting

evidence already in the record that was overlooked or ignored by the moving party.” 21

Under either scenario, the burden then shifts back to the movant to demonstrate the

inadequacy of the evidence relied upon by the nonmovant. 22 If the movant meets this

burden, “the burden of production shifts [back again] to the nonmoving party, who must

either (1) rehabilitate the evidence attacked in the moving party’s papers, (2) produce

additional evidence showing the existence of a genuine issue for trial as provided in Rule

56(e), or (3) submit an affidavit explaining why further discovery is necessary as provided

in Rule 56(f).” 23 “Summary judgment should be granted if the nonmoving party fails to

respond in one or more of these ways, or if, after the nonmoving party responds, the court

determines that the moving party has met its ultimate burden of persuading the court that

there is no genuine issue of material fact for trial.” 24

       “[U]nsubstantiated assertions are not competent summary judgment evidence. The

party opposing summary judgment is required to identify specific evidence in the record

and to articulate the precise manner in which that evidence supports the claim. ‘Rule 56




20 First National Bank of Arizona v. Cities Service Co., 391 U.S. 253, 288–89 (1980); Anderson v. Liberty
Lobby, Inc., 477 U.S. 242, 249–50 (1986).
21 Celotex, 477 U.S. at 332–33.
22 Id.
23 Celotex, 477 U.S. at 332–33, 333 n.3.
24 Id.; see also First National Bank of Arizona, 391 U.S at 289.


                                                   4
does not impose upon the district court a duty to sift through the record in search of

evidence to support a party’s opposition to summary judgment.’” 25

                                                   FACTS

         BBC alleges it is a minority owned body shop. 26 The following facts are not in

dispute. 27 BBC was not admitted to State Farm’s Select Service program and as a result did

not receive a contract. 28 Fradella’s, another body shop, sought admission to the Select

Service Program in 2010, but at that time there were already five shops participating in

Slidell and hence no need for another shop to be admitted to the program. 29 Fradella’s was

admitted to the Select Service Program in May of 2011, shortly after another Slidell shop

was removed from the program. 30 On October 26, 2011, BBC sent a letter to State Farm

inquiring about admission into State Farm’s Select Service Program. 31 At that time, there

were five Select Service shops operating in Slidell. 32 State Farm replied to BBC on

November 22, 2011, advising BBC that State Farm was not considering BCC for admission


25 Ragas v. Tenn. Gas Pipeline Co., 136 F.3d 455, 458 (5th Cir. 1998) (citing Celotex, 477 U.S. at 324; Forsyth

v. Barr, 19 F.3d 1527, 1537 (5th Cir. 1994) and quoting Skotak v. Tenneco Resins, Inc., 953 F.2d 909, 915–16
& n.7 (5th Cir. 1992)).
26 In its complaint, Plaintiff alleges that it is a “100% African American-owned body shop.” R. Doc. 109 at 1,

13. In its answer, State Farm denies, for lack of sufficient information, the allegation that BBC is a 100%
African-American owned business. R. Doc. 176 at 10. State Farm admits that Robert Cook is African-
American. R. Doc. 176 at 10. Defendant does not move for summary judgment on the grounds that BBC is not
a member of a protected class. The Court will assume, for summary judgment purposes, that BBC is a member
of a racial protected class.
27 BBC states that paragraphs 11, 12, 15, 19, 21, and 22 of State Farm’s statement of uncontested material facts

are not uncontested and provides its own statement of uncontested facts. R. Doc. 208-1. The Court will
consider each of the facts BBC specifically lists as denied. Pursuant to Local Rule 56.2, the Court deems as
admitted any of State Farm’s material facts that are uncontroverted in BBC’s statement of material facts. BBC
apparently contends its statement of material facts is also undisputed. R. Doc. 208-1. BBC is only required to
list facts it contends create a genuine dispute of material fact in order to avoid summary judgment.
Furthermore, Defendant, as movant, is not required to admit or deny the facts listed by BBC, and these facts
are not deemed to be admitted.
28 In its complaint, Plaintiff alleges that it did not receive a contract to join State Farm’s Select Service

Program. R. Doc. 109 at 1, 13. In its answer, State Farm admits that it has not invited Plaintiff Body By Cook
to participate in its Select Service Program. R. Doc. 176 at 2.
29 R. Doc. 204 at 2; R. Doc. 208-1 at 1.
30 R. Doc. 204 at 3; R. Doc. 208-1 at 1.
31 R. Doc. 204 at 3; R. Doc. 208-1 at 1.
32 R. Doc. 204 at 3; R. Doc. 208-1 at 1.


                                                       5
to the program at that time. 33 State Farm further stated it would reconsider that decision

should its business needs change. 34 BBC again inquired about admission into State Farm’s

Select Service Program in early 2014. 35 In the spring of 2014, there were five Slidell shops

in the program. 36 The same five Slidell shops had participated in the Select Service Program

from October of 2011 until the spring of 2014. 37 State Farm responded to BBC’s inquiry on

March 5, 2014, stating it was not considering BBC for admission to its Select Service

Program at that time and again stating it would reconsider its decision should its business

needs change. 38 After the March 5, 2011 letter, State Farm and BBC continued to

communicate. 39 State Farm employees Ramona Latiolais and Kevin Barras visited BBC on

July 10, 2014. 40

        State Farm asserts it is undisputed that, at the time BBC inquired about admission

to the Select Service Program in October of 2011 and March of 2014 and when State Farm

employees visited BBC in July of 2014, State Farm was not considering adding shops to the

program and, as a result, there was no available contract. 41 State Farm employee Ramona

Latiolais testified that, “[f]rom May 2011 through 2014,” the same five Slidell body shops

participated in the program. 42 Ms. Latiolais also testified that, at the time BBC sought

admission to the Select Service Program in October of 2011 and March of 2014, there was

no need for an additional Slidell shop in the Select Service Program because the five Select




33 R.Doc. 204 at 3; R. Doc. 208-1 at 1; see also R. Doc. 198-2 at 7.
34 R.Doc. 204 at 3; R. Doc. 208-1 at 1; see also R. Doc. 198-2 at 7.
35 R.Doc. 204 at 4; R. Doc. 208-1 at 5.
36 R. Doc. 204 at 4; R. Doc. 208-1 at 1.
37 R. Doc. 204 at 4; R. Doc. 208-1 at 1.
38 R.Doc. 204 at 4; R. Doc. 208-1 at 4; see also R. Doc. 198-2 at 8.
39 R. Doc. 208-2 at 105-47; R. Doc. 211 at 1-3.
40 R. Doc. 208-1 at 5; R. Doc. 208-2 at 141; R. Doc. 211 at 2-3.
41 R. Doc. 204 at 3-4.
42 R. Doc. 198-2 at 4.


                                                       6
Service shops in Slidell were sufficient for State Farm’s business and customer needs. 43

State Farm employee Kevin Barras testified that there was no business need to add another

Slidell shop to the Select Service Program when he visited BBC in July of 2014. 44 State Farm

argues that this evidence establishes that no contract was available at the times BBC applied

for the program.

        BBC disputes the facts asserted by State Farm relating to the availability of a

contract. 45 To establish that a material fact exists with respect to whether there was an

available contract in July of 2014, BBC points to the email communications surrounding

the July 10, 2014 visit. 46 State Farm’s documentation after the visit reflects that employees

Ramona Latiolais and Kevin Barras visited the shop, “stayed about an hour . . . and ended

with Kevin asking Mr. Cook to stay in touch with me and whenever we have a need to add

a Select Service shop in the Slidell area he would be one of the first to look at.” 47 BBC also

points to the fact that, when State Farm rejected BBC for the program in October of 2011

and March of 2014, State Farm did not indicate that it did not have any available

contracts. 48 BBC argues these combined circumstances “g[a]ve BBC the impression that

[State Farm] had available contracts.” 49 Although BBC may have had the “impression” that

State Farm had an available contract, this is not enough to create a disputed issue of fact.

        Even viewing the evidence in the light most favorable to BBC, 50 and assuming the

factual allegations put forth by BBC are true, no reasonable trier of fact could find that State




43 Id. at 3.
44 R. Doc. 198-6 at 2.
45 R. Doc. 208-1 at 1.
46 Id. at 5.
47 Id. at 142.
48 R. Doc. 208 at 10.
49 Id.
50 Smith, 298 F.3d at 440.


                                               7
Farm had an available contract in July of 2014. BBC has not directed the Court’s attention

to “evidence already in the record that was overlooked or ignored” by State Farm that is

sufficient to create a genuine issue of material fact with respect to whether there was an

available contract. 51 The Court finds there are no disputed issues of material fact.

                                        LAW AND ANALYSIS

     I.      The November 2011 and March 2014 Claims Are Time Barred

          Section 1981 does not contain its own statute of limitations. Instead, the Supreme

Court requires courts to apply a limitations period that is applicable to similar claims under

state law. 52 For Section 1981 claims in Louisiana alleging precontract misconduct, the Fifth

Circuit applies Louisiana’s one-year prescriptive period for torts. 53 “Although state law

governs the substantive limitation[s] period, federal law determines when a civil rights

action accrues and, therefore, when the statute of limitations begins to run.” 54 The Fifth

Circuit has held that “[t]he limitations period for [Section] 1981 employment

discrimination cases commences when the plaintiff knows or reasonably should know that

the [challenged] discriminatory act has occurred.” 55 This takes place “the moment the

plaintiff becomes aware that he has suffered an injury or has sufficient information to know

that he has been injured.” 56




51 See Celotex, 477 U.S. at 322–24
52 See Del. State Coll. v. Ricks, 449 U.S. 250, 255 n. 5 (1980); see also Braden v. Texas A & M Univ. Sys., 636
F.2d 90, 92 (5th Cir.1981) (“federal courts apply the state law statute of limitations governing an analogous
state cause of action”).
53 Mitchell v. Crescent River Port Pilots Ass’n, 265 F. App’x 363, 367-68 (5th Cir. 2008); Johnson v. Crown

Enters., Inc., 398 F.3d 339, 341–42 (5th Cir.2005).
54 Perez v. Laredo Junior Coll., 706 F.2d 731, 733 (5th Cir.1983); see also Burrell v. Newsome, 883 F.2d 416,

418 (5th Cir.1989).
55 McWilliams v. Escambia Cty. Sch. Bd., 658 F.2d 326, 330 (5th Cir.1981); see also Jones v. Alcoa, Inc., 339

F.3d 359, 364 (5th Cir. 2003).
56 Piotrowski v. City of Houston, 237 F.3d 567, 576 (5th Cir. 2001) (quoting Russell v. Bd. of Trustees, 968

F.2d 489, 493 (5th Cir. 1992)).

                                                      8
        BBC filed suit on June 16, 2015, bringing a claim against State Farm for its failure to

contract with BBC. 57 BBC argues that State Farm failed to contract with it on three

occasions—(1) November of 2011, (2) March of 2014, and (3) July of 2014. 58 BBC argues

the statute of limitations did not begin to run on its March 2014 claim until July of 2014

because it did not have reason to know of the challenged discriminatory failure to contract

until then. 59

        The parties do not dispute that State Farm sent BBC a letter on November 22, 2011,

advising BBC that State Farm was not considering its facility for the Select Service

Program. 60 There is no dispute that State Farm sent BBC another letter on March 5, 2014,

advising BBC that State Farm was not considering its facility for the Select Service Program

at that time. 61 State Farm’s letters to BBC clearly state that it is not considering BBC for

admission to the Select Service Program, giving BBC notice that it sustained injury. 62 BBC

did not file suit until June 16, 2015. 63 The alleged instances of State Farm’s discriminatory

failure to contract in November of 2011 and March of 2014 are time barred. 64 State Farm

is entitled to judgment as a matter of law on those claims.

        BBC also makes a claim based on State Farm’s failure to contract in July of 2014

after the State Farm representatives’ visit to BBC. 65 BBC timely asserted its claim based on

State Farm’s alleged discriminatory refusal to contract with it at the time of the July 2014




57 R. Doc. 1 (Complaint); R. Doc. 109 (Amended Complaint).
58 R. Doc. 208 at 6-7.
59 Id.
60 R. Doc. 198-2 at 7; R. Doc. 204 at 3-4; R. Doc. 208-1 at 4.
61 R. Doc. 198-2 at 8; R. Doc. 204 at 4; R. Doc. 208-1 at 4.
62 See McWilliams, 658 F.2d at 330; see also Jones, 339 F.3d at 364.
63 R. Doc. 1.
64 See Mitchell, 265 F. App’x at 370 (finding allegations of discriminatory failure to contract time barred).
65 R. Doc. 208 at 6-7.


                                                       9
visit, but summary judgment on that claim is granted nevertheless for the reasons stated

below.

     II.      July 2014 Failure to Contract Claim

           Section 1981 provides that “[a]ll persons within the jurisdiction of the United States

shall have the same right in every State and Territory to make and enforce contracts.” 66

“Make and enforce contracts” is defined as “the making, performance, modification, and

termination of contracts, and the enjoyment of all benefits, privileges, terms, and

conditions of the contractual relationship.” 67 To establish a § 1981 claim for contractual

discrimination, Plaintiff must establish that (1) it is a member of a racial minority; (2)

Defendant intended to discriminate on the basis of race; and (3) the discrimination

concerned one or more of the activities enumerated in the statute—in this case, making a

contract. 68 The parties do not dispute the first and third elements—that BBC is a minority

owned body shop 69 and that the claim involves the making of a contract. The parties dispute

whether State Farm intentionally discriminated against BBC on the basis of race. 70

           The analysis of discrimination claims under § 1981 is identical to the analysis of Title

VII claims. 71 Courts employ the burden shifting analysis of McDonnell Douglas v. Green to

analyze claims of intentional discrimination. 72 Under McDonnell Douglas, BBC must

demonstrate four elements to establish a prima facie case of                           intentional racial

discrimination at the summary judgment phase: (1) membership in a protected class; (2)




66 42 U.S.C. § 1981(a).
67 42 U.S.C. § 1981(b).
68 Body By Cook, Inc., 869 F.3d at 386; Bellows v. Amoco Oil Co., 118 F.3d 268, 274 (5th Cir. 1997); Green v.

State Bar of Tex., 27 F.3d 1083, 1086 (5th Cir. 1994).
69 See notes 26 and 27.
70 R. Doc. 1981-1; R. Doc. 208.
71 Jones v. Robinson Prop. Grp. L.P., 427 F.3d 987, 992 (5th Cir. 2005).
72 Id.


                                                     10
that it sought and was qualified to receive an available contract; (3) that its contract

proposal was rejected or that it received a contract on unfavorable terms; and (4) similarly-

situated individuals or entities not in the protected class received a contract. 73 “Once

established, the plaintiff's prima facie case raises an inference of intentional

discrimination.” 74 The parties dispute two elements—whether there was an available

contract to award BBC in July of 2014 and whether a similarly situated non-minority body

shop received a contract. 75

        (a) There Was No Available Contract

        The Court has found it undisputed that State Farm did not have an available contract

in July of 2014. 76 As a result, BBC is unable to establish this element of its prima facie case

for discriminatory failure to contract in July of 2014, and State Farm is entitled to judgment

as a matter of law on this basis.

        (b) No Similarly-Situated Non-Minority Was Treated More Favorably

        State Farm also argues that BBC cannot establish its prima facie case because it

cannot demonstrate that a similarly situated non-minority entity was treated more

favorably than BBC. BBC points to the admission of another body shop to the Select Service

Program in May of 2011 as evidence that a non-minority entity was treated more

favorably. 77 The parties do not dispute that Fradella’s was admitted to the Select Service

Program in May of 2011. 78 Although both parties argue about the similarity or dissimilarity

of Fradella’s and BBC, 79 neither party presents evidence with respect to whether Fradella’s


73 Body By Cook, 869 F.3d at 386 n. 1 (citing McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 (1973)).
74 LaPierre v. Benson Nissan, Inc., 86 F.3d 444, 448 (5th Cir. 1996).
75 R. Doc. 198-1 at 11-12; R. Doc. 208 at 9-11.
76 See discussion supra pp. 6-8.
77 R. Doc. 109 at 11; R. Doc. 208 at 12-14.
78 R. Doc. 204 at 3; R. Doc. 208-1 at 1.
79 R. Doc. 198-1 at 27- 19; R. Doc. 208 at 11-14.


                                                    11
is or is not a non-minority entity. Regardless, the admission of a non-minority shop to State

Farm’s Select Service Program in May of 2011 does not create a disputed issue of fact as to

whether State Farm treated a similarly-situated non-minority entity more favorably than

BBC in July of 2014. 80 As a result, BBC is unable to establish this element of its prima facie

case for discriminatory failure to contract in July 2014, and State Farm also is entitled to

judgment as a matter of law on this basis.

        (c) There Was a Legitimate Non-Discriminatory Reason BBC Did Not
            Receive a Contract

        If BBC had established its prima facie case for a discriminatory failure to contract in

July of 2014, an inference of discrimination would arise, and the burden would shift to State

Farm to articulate a legitimate, non-discriminatory reason for its decision. 81 “If the

defendant comes forward with a reason which, if believed, would support a finding that the

challenged action was nondiscriminatory, the inference [of discrimination] raised by the

plaintiff's prima facie case drops from the case.” 82 Then, BBC must produce evidence that

the legitimate reason offered by State Farm was not its true reason but rather was a pretext

for discrimination. 83 BBC can demonstrate pretext by introducing evidence “that the

proffered reason [is] unworthy of credence” 84 or evidence that the reason, although true,


80 See Lee v. Kansas City So. Ry., 574 F.3d 253, 259 (5th Cir.2009) (“Employees . . . who were the subject of

adverse employment actions too remote in time from that taken against the plaintiff generally will not be
deemed similarly situated.”); see also Tibbs v. Calvary United Methodist Church, 505 F. App'x 508, 515–16
(6th Cir.2012) (concluding that “comparators were not similarly situated in that there is no temporal nexus
to the events here” when disciplinary decisions concerning comparators were seven months to two years
removed from plaintiff's termination); McClure v. Career Sys. Dev. Corp., 447 F.3d 1133, 1136 n. 2 (8th
Cir.2006) (employee hired over three years later, with no other facts in record, was not similarly situated in
all relevant respects to the plaintiff); Bryant v. Aiken Reg'l Med. Ctrs., Inc., 333 F.3d 536, 546 (4th Cir.2003)
(concluding that employee, identified by defendant as similarly situated to plaintiff to rebut inference of
discrimination in defendant's failure to hire plaintiff, was not similarly situated to plaintiff where the
employee “was not hired until several months after Bryant filed charges of racial discrimination”).
81 LaPierre, 86 F.3d at 448.
82 Id.
83 Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 144 (2000); Tex. Dep't of Cmty. Affairs v.

Burdine, 450 U.S. 248, 253 (1981); Russell v. McKinney Hosp. Venture, 235 F.3d 219, 222 (5th Cir. 2000).
84 Burdine, 450 U.S. at 256.


                                                       12
was only one reason for the decision, and that BBC’s status as an entity in a protected class

was another motivating factor. 85 To meet the motivating factor prong, BBC is required to

show that race “actually played a role” in the decision-making process “and had a

determinative influence on the outcome.” 86

                (i)      State Farm’s Reasons For Its Decision Have Not Been Shown
                         to Be Untrue

        State Farm listed three legitimate, non-discriminatory reasons for its decision— (1)

there was no available contract to award BBC; (2) it would not admit BBC to the program

because BBC was previously removed from a State Farm program because of

misrepresentations about its repair work; and (3) BBC did not have sufficient staffing,

customer service, or repair work for admission to the Select Service Program. 87 BBC has

not produced evidence that the proffered reasons are not worthy of credence, or that there

are disputed issues of fact with respect to whether or not they are true, and instead were a

pretext for discrimination.

                (ii)     State Farm’s Reasons Are Not Pretextual

        BBC argues that State Farm’s proffered reasons, if true, were not the real reasons for

State Farm’s refusal to contract with BBC and that BBC’s status as a minority entity was a

motivating factor in State Farm’s decision not to contract with BBC. 88 BBC points to an

email sent in 2011 from State Farm employee Ramona Latiolais to her supervisor as

evidence that race played a role in State Farm’s decision not to contract with BBC. The email

recounts a phone call Ms. Latiolais received from Mr. Cook and states, “[h]e’s pushing the




85 Jenkins v. Methodist Hosps. of Dallas, Inc., 478 F.3d 255, 261 (5th Cir. 2007).
86 Id. (quoting Reeves, 530 U.S. at 141).
87 R. Doc. 198-1 at 19.
88 R. Doc. 208 at 2-6; R. Doc. 208-1 at 5.


                                                      13
minority button issue.” 89 BBC also points to an email sent in 2014 from Ms. Latiolais to her

supervisor stating, “I am done with him [Mr. Cook], if he calls again I will simply generate

a form letter that we thank him for the interest but not considering his shop for SS. I don’t

think a minority issue should make a difference.” 90 BBC highlights that during State Farm’s

visit to BBC in July 2014, Ms. Latiolais “was rude to Mr. Cook, as she previously had been

on the phone, and did not speak to [Mr. Cook]; however, she spoke to Joel Rutter, a white

man, who was at BBC at the time of the inspection.” 91 Joel Rutter testified that Ms. Latiolais

“talked to me. But she didn’t talk to him [Mr. Cook].”92 BBC additionally puts forth the

testimony of Joel Rutter and Ronald Washington as evidence that State Farm’s refused to

contract with BBC for discriminatory reasons. 93 Joel Rutter testified that Ms. Latiolais was

rude and unprofessional on the phone and that he felt “it was a racial thing” that State Farm

refused to contract with BBC. 94 Ronald Washington testified he believed it was

discriminatory that BBC was not admitted to the Select Service Program. 95

        BBC is unable to demonstrate that the legitimate-nondiscriminatory reasons offered

by State Farm are pretextual because none of State Farm’s actions show the requisite racial

animus towards BBC. Although Ms. Latiolais may have been “rude and unprofessional,” 96

there is no evidence that the alleged rudeness was motivated by racial animus. The only

racially related comments that BBC presents 97 do not indicate discriminatory intent

because they are neither derogatory nor disparaging. Ms. Latiolais was aware that BBC “was



89 R. Doc. 208-2 at 33.
90 Id. at 31.
91 R. Doc. 208-1 at 5.
92 R. Doc. 208-2 at 27.
93 R. Doc. 208-1 at 7.
94 R. Doc. 208-2 at 38.
95 Id. at 41-42.
96 R. Doc. 208-1 at 5; R. Doc. 208-2 at 38.
97 R. Doc. 208-2 at 31, 33.


                                              14
pushing the minority button issue” and said she did not “think a minority issue should make

the difference.” 98 BBC’s speculation that Ms. Latiolais’ behavior was racially motivated is

insufficient to create a genuine issue of material fact 99 with respect to whether race “actually

played a role” in State Farm’s decision-making process “and had a determinative influence

on the outcome.” 100 As a result, State Farm is entitled to judgment as a matter of law on

this basis. 101

                                             CONCLUSION

        For the foregoing reasons, IT IS ORDERED that the Motion for Summary

judgment filed by Defendant State Farm Mutual Automobile Insurance Co. 102 is

GRANTED. 103

        IT IS FURTHER ORDERED that State Farm Mutual Automobile Insurance Co.

is entitled to judgment in its favor and against Body By Cook, Inc. on the Section 1981

claims.

        New Orleans, Louisiana, this 16th day of November, 2018.


                                                     ______________ _______ _________
                                                              SUSIE MORGAN
                                                       UNITED STATES DISTRICT JUDGE




98 R. doc. 208-1 at 5.
99  See Brown v. CSI Logic, Inc., 82 F.3d 651, 655 (5th Cir.1996) (“Guesswork and speculation [of racial
animus] simply cannot serve as a basis for sending a case to a jury.”); Montgomery v. Sears Roebuck & Co.,
720 F. Supp. 2d 738, 745 (W.D. La. 2014) (“Fifth Circuit precedent makes it clear that subjective belief of
racial motivation cannot import racial animus into an individual's conduct.”).
100 Id. (quoting Reeves, 530 U.S. at 141).
101 Additionally, State Farm does contract with several minority body shops. Although State Farm does not

track the race or ethnicity of the owners of body shops, it states that upon information and belief, three body
shops that participate in the Select Service Program in the greater New Orleans area are minority-owned. See
R. Doc. 208-2 at 152-53.
102 R. Doc. 198.
103 The Court does not address the additional argument made by State Farm that BBC did not sustain

damages.

                                                      15
